DIANE D. DALMY ATTORNEY AT LAW 8965 W. CORNELL PLACE LAKEWOOD, COLORADO 80227 303.985.9324 (telephone) 303.988.6954 (facsimile) email: ddalmy@earthlink.net August 5, 2011 Urban Barns Foods Inc. Mr. Jacob Benne President/Chief Executive Officer 7170 Glover Road Milner, British Columbia Canada V0X 1T0 Gentlemen: I have acted as securities counsel for Urban Barns Foods Inc., a Nevada corporation (the “Company”), in connection with a Registration Statement on FormS-8 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Securities Act”), for the registration of 7,000,000 shares of Common Stock, $0.001 par value, of the Company (the “Shares”), which may be issued pursuant to that certain 2011 stock option plan (the “2011 Stock Option Plan”). I have examined all instruments, documents and records which I deemed relevant and necessary for the basis of my opinion hereinafter expressed.In such examination, I have assumed the genuineness of all signatures and the authenticity of all documents submitted to me as originals and the conformity to the originals of all documents submitted to me as copies.I express no opinion concerning any law other than the corporation laws of the State of Nevada and the federal law of the United States.As to matters of Nevada corporation law, I have based our opinion solely upon my examination of such laws and the rules and regulations of the authorities administering such laws, all as reported in standard, unofficial compilations. Urban Barns Foods Inc. Page Two August 5, 2011 Based on such examination, I am of the opinion that the Shares issued pursuant to the 2011 Stock Option Plan are duly authorized and, when issued against receipt of the consideration therefore in accordance with the provisions of the Agreements, will be validly issued, fully paid and nonassessable. I am further of the opinion that the issuance of the Shares will not be a violation of any prohibitions of the rules and regulations pertaining to S-8. I hereby consent to the filing of this opinion as an exhibit to the Registration Statement referred to above and the use of my name wherever it appears in said Registration Statement.In giving this consent, I do not admit that I am within the category of persons whose consent is required under Section7 of the Securities Act, the rules and regulations of the Securities and Exchange Commission promulgated thereunder or Item509 of RegulationS-K. This opinion letter is given to you solely for use in connection with the issuance of the Shares in accordance with the Registration Statement and is not to be relied on for any other purpose.My opinion is expressly limited to the matters set forth above, and I render no opinion, whether by implication or otherwise, as to any other matters relating to the Company, the Shares or the Registration Statement. Sincerely, /s/ Diane D. Dalmy Diane D. Dalmy
